Citation Nr: 0016073	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-04 102	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board), March 10, 1983, decision, 
denying entitlement to an earlier effective date prior to 
September 23, 1980, for an award of 30 percent for ulcerative 
colitis with anal fistula.

(Whether there was CUE in a rating decision of March 12, 
1985, reducing the appellant's disability evaluation for his 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective June 1, 1985, is the subject of a separate 
decision.)


REPRESENTATION

Moving Party Represented by:  AMVETS



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1974.

In July 1975, the RO granted service connection for 
ulcerative colitis, rated at 10 percent, effective 
October 5, 1974.  The rating was confirmed and continued in 
October 1979.  In October 1981, the 10 percent rating was 
increased to 30 percent, effective September 23, 1980.  The 
appellant appealed the assigned effective date.  In March 
1982, temporary total ratings were assigned from February 5, 
1975, to April 1, 1975, and from July 26, 1976, to September 
1, 1976.  Thereafter, the assigned 30 percent was confirmed 
and continued.  

In March 10, 1983, the Board determined that entitlement to 
an earlier effective date for an award of increased 
disability compensation benefits for ulcerative colitis had 
not been established.  In February 1984, the 30 percent 
evaluation was confirmed and continued.  A VA examination was 
conducted in January 1985.  By a March 12, 1985, rating 
action, the RO reduced the assigned 30 percent evaluation to 
10 percent, effective from June 1, 1985.  Notice of the 
determination was mailed to the appellant that same month.  
He did not appeal.  

In March 1992, the appellant filed informal claims of (1) 
whether there was clear and unmistakable error in a rating 
decision of July 1975, granting the appellant's claim for 
service connection for ulcerative colitis and assigning a 10 
percent disability evaluation, effective October 5, 1974; (2) 
whether there was clear and unmistakable error in a rating 
decision of October 1979 continuing a 10 percent disability 
evaluation for the appellant's ulcerative colitis; (3) 
whether there was clear and unmistakable error in a March 
1983 Board decision denying entitlement to an earlier 
effective date prior to September 23, 1980, for the awarding 
of a 30 percent disability evaluation for ulcerative colitis 
with anal fistula; and (4) whether there was clear and 
unmistakable error in a rating decision of March 1985 
reducing the appellant's disability evaluation for his 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective June 1, 1985.

In a September 23, 1996, decision, the Board denied or 
dismissed each of the appellant's claims.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  

In a March 1998 Memorandum Decision, the Court affirmed the 
Board's decision as to the issues of CUE in the July 1975 and 
October 1979 RO decisions and vacated and remanded the issues 
of CUE in the March 1983 Board decision and March 1985 RO 
rating action.  The judgment was entered in April 1998.  

On September 1, 1998, the Board determined that there was no 
clear and unmistakable error in the rating decision of March 
1985, reducing the appellant's disability evaluation for his 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective from June 1, 1985.  The Board also deferred 
adjudicating the issue of whether there was CUE in the March 
1983 Board decision because of the temporary stay on the 
adjudication of requests for revision of prior Board 
decisions on the grounds of clear and unmistakable error 
until implementing regulations had been promulgated.  The 
appellant again appealed to the Court.  

In March 1999, the Appellee, the Secretary of Veterans 
Affairs, moved the court for an order vacating the September 
1, 1998, decision and requested that the Court stay further 
proceedings in the appeal pending its decision upon the 
motion.  In May 1999, the Court granted the motion, thereby 
vacating the Board's decision and remanding the matter.  

Considering the foregoing procedural development, the issues 
of whether there was CUE in the rating decision of March 12, 
1985, reducing the appellant's disability evaluation for 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective from June 1, 1985, and whether there was CUE in the 
March 10, 1983, Board decision, denying entitlement to an 
effective date earlier than September 23, 1980 for the 
awarding of a 30 percent evaluation for ulcerative colitis 
with anal fistula are currently before the Board.  


FINDINGS OF FACT

1.  In March 1983, the Board denied entitlement to an earlier 
effective date for the awarding of a 30 percent rating for 
the veteran's ulcerative colitis with anal fistula.  

2.  The Board's determination was supported by the evidence 
of record before it at that time, and applicable statutory 
and regulatory provisions in extant at that time were 
correctly applied.  

CONCLUSION OF LAW

The Board's March 10, 1983, decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Board committed CUE in the 
March 10, 1983, decision by failing to assign an earlier 
effective date for the awarding of the 30 percent rating for 
ulcerative colitis.

Background

In July 1975, the RO granted service connection for 
ulcerative colitis and rated the disability as 10 percent 
disabling.  In rendering that determination, the RO 
considered the appellant's service medical records, VA 
outpatient treatment reports dated from February 1975 to May 
1975 showing that the appellant's perirectal abscesses were 
drained and healing very well, and May 1975 VA examination 
report, noting ulcerative colitis although findings were 
essentially normal.

A VA hospital summary dated in May 1976 shows that the 
appellant complained of pain of the lower quadrant.  He, 
however, denied having anorexia, bloody diarrhea, and recent 
weight loss.  Physical examination showed tenderness of the 
right side without masses.  Discharge diagnosis of right 
lower quadrant pain and history of ulcerative colitis were 
recorded.

At VA examination in September 1979, clinical findings were 
essentially negative.  The appellant had a small opening 
measuring 1-millimeter of the right anus, which was dry and 
non-draining.  No perirectal swelling or inflammation was 
noted.  The diagnosis was ulcerative colitis.  

VA consultation reports dated from April to August 1981 show 
continued treatment for the disorder.  Diagnoses made include 
perianal fistula and history of ulcerative colitis.  

In October 1981, the RO increased the 10 percent evaluation 
to 30 percent, effective September 23, 1980.  

Subsequent to 1981, the RO received duplicative medical 
reports associated with the appellant's period of 
hospitalization from February 1975 to July 1976 and a copy of 
the appellant's July 1982 hearing transcript, wherein he 
testified about symptoms he had experienced since service.

In the March 1983 decision, the Board found that the rating 
action in July 1975 granting service connection for 
ulcerative colitis and assigning a 10 percent evaluation was 
reasonably supported by the evidence then of record, and 
noted that the RO in October 1981 selected an effective date 
of September 23, 1980, as the effective date for an increase 
in compensation benefits from 10 to 30 percent for the 
veteran's disability.  The Board then found that payment of 
increased disability compensation benefits for the veteran's 
ulcerative colitis prior to September 23, 1980, the date the 
veteran indicated that he was seeking a rating in excess of 
10 percent and the date selected by the RO was not supported 
by the objective medical evidence of record.

In reaching that determination, the Board considered the 
aforementioned evidence of record and law and regulation 
providing that the effective date of an increased award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than receipt of application therefor.  The effective 
date shall be the earliest date on which it is factually 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date.  
38 U.S.C. § 3010; 38 C.F.R. § 3.400.  It was also noted that 
Diagnostic Code 7323 provided that a 10 percent evaluation 
was warranted for ulcerative colitis which was moderate, with 
infrequent exacerbation and the next higher evaluation of 30 
percent was authorized when the ulcerative colitis was 
moderately severe, with frequent exacerbation. 


Criteria

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  38 
U.S.C.A. § 7111(a).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on the Board's own motion or upon request of the 
claimant at any time after the Board decision is made.  38 
U.S.C.A. § 7111(c)(d).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, signed by the moving 
party or that party's representative; include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; the date of the Board 
decision to which the motion relates; and if the applicable 
decision involves more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth shall be dismissed without prejudice 
to refiling under this subpart.  38 C.F.R. § 20.1404(a).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law that 
when called to the attention of the later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions in extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

Review for a clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For a Board decisions issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(1)(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following cannot be clear and unmistakable error (1) a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, a changed diagnosis; (2) a 
disagreement as to how the facts were weighed or evaluated, 
the evaluation of evidence; (3) clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).


Analysis

After reviewing the pertinent evidence presented in this 
matter, the Board finds that the moving party's CUE claim 
must be denied.  The moving party has failed to allege a 
specific contention of error of fact or law in the Board's 
1983 decision, and thereby, the moving party's contentions 
are no more than disagreements as to how the Board weighed 
the evidence in promulgating that decision.  

Throughout the pendency of this motion, the moving party has 
asserted that the Board in 1983 failed to address the issue 
of his informal claims, which were submitted by 
hospitalization reports dated in May and July 1976.  On 
notice of disagreement in August 1992, the moving party also 
asserted that the VA did not obtain all of his pertinent 
medical reports. The moving party also asserted that the 
records of February 1975 and July 1976 surgeries were not 
made a part of the records under review by VA until 1982, 
three years after the examination being contested.  The 
moving party argued that the Board was required to ensure the 
examination under contention was full and complete, and that 
the Board's failure to ensure this was clearly and 
unmistakably erroneous.  To the contrary, however, the 
Board's 1983 decision shows that hospitalization reports of 
record dated in 1975 and 1976 were considered.  The Board 
decision also shows that clinical findings associated with 
the veteran's disease were carefully reviewed and evaluated.  
Thus, review of the Board's decision does not substantiate 
the moving party's assertions.  Further, as previously noted, 
a disagreement as to how the fact were weighed or evaluated 
does not constitute CUE, nor does a failure to fulfill the 
duty to assist constitute CUE.  See generally, 
38 C.F.R. § 20.1403(b)(1)(2), (e).

The moving party also argues that the Board in its discussion 
and evaluation section, indicated that he was not 
experiencing ". . . weight fluctuation, infrequent episodes 
of diarrhea or frequent exacerbation of the colitis."  
However, recitation of the evidence showed that his weight 
fluctuated up to 60 pounds within a year's time on at least 
two occasions.  The evidence also showed that he had frequent 
episodes of diarrhea during the time of question, which was 
one of the manifestations of the disease.  The moving party 
also argued that he had four documented hospitalizations and 
three surgeries for the same disease, as well as a perianal 
fistula in 1976.  There was no material change in the overall 
symptoms experienced from 1979 to 1980, as indicated by the 
record.  The Board in 1983, therefore, based its findings in 
direct contradiction to the fact of record.  

Concerning the foregoing, this Board notes that although 
acknowledged, the moving party's assertions, again amount to 
no more than disagreement with the how the facts were weighed 
or evaluated in 1983.  As such, his assertions cannot 
substantiate a CUE claim.  The Board's 1983 decision shows 
that it considered clinical findings associated with the 
veteran's disease and applied those findings to applicable 
law and regulation in extant at that time. For CUE claims to 
succeed, it must be shown that the Board committed an error 
of law or fact that would compel later reviewers to the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  
Allegations of a difference of opinion, or as to how the 
evidence was reviewed or weighed at that time will not 
suffice.  Baldwin v. West, 13 Vet. App. 1 (1999); Russell v. 
Principi, 3 Vet. App. 310 (1992).  Thus, in this regard, the 
moving party's CUE claim cannot be substantiated.  It is also 
noted that in 1983, the Board found that there was no 
reasonable basis for going beyond the date assigned for the 
increased award of compensation benefits.

Given the moving party's failure to allege specific 
contentions of error of fact or law in the Board's March 10, 
1983, decision, this Board finds that there was no CUE.  The 
moving party's motion for CUE is denied.


ORDER

The motion for revision of the Board's March 10, 1983, 
decision based on CUE is denied.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 


